

ex104steinrobertoffer_image1.jpg [ex104steinrobertoffer_image1.jpg]
Exhibit 10.2


July 23, 2020




Mr. Rohit Kashyap, [***]




Dear Rohit,


I am pleased to confirm our offer of employment to you for the position of Chief
Commercial Officer ("CCO") on behalf of MiMedx Group, Inc. ("MiMedx" or
"Company"), which employment is to commence on or before August 3, 2020. In this
position you will report directly to Tim Wright, Chief Executive Officer.


Your initial base salary will be $19,230 (gross before deductions) per biweekly
pay period, which is equivalent to the gross amount of $500,000 on an annualized
basis. Your salary will be payable on a biweekly basis. Your future salary
adjustments will be in accordance with Company policy and based upon individual
and Company performance.


You will be eligible to participate in the MiMedx Group 2020 Operating Incentive
Plan ("OIP") with an annual target bonus amount equal to fifty two and one half
percent (52.5%) of the annual base salary paid to you in accordance with the
terms of such program in effect from time-to-time. You will be eligible to begin
participating in the OIP effective July 27, 2020 and will be prorated according
to your start date, provided, however, you shall be entitled to receive an
amount equal to a minimum of 80% of your prorated annual target bonus amount for
calendar year 2020 in view of your third quarter employment start date. Your
2020 OIP incentive will be calculated based on the achievement of MiMedx
financial targets and your individual objectives. The individual objectives will
be comprised of one or more key operational measures and/or outcomes that are
specific to your position and directly influenced by your performance. In the
2020 OIP, specified portions of your above-referenced target bonus will be
allocated to a) MiMedx revenue performance, b) MiMedx Adjusted Earnings Before
Interest, Taxes, Depreciation and Amortization ("Adjusted EBITDA") and c) your
performance in the attainment of your 2020 individual objectives. Following the
final approval of the 2020 OIP by the MiMedx Board of Directors, you will
receive further confirmation of the details of the 2020 OIP.


Based on the Company’s analysis of competitive data, the Company has established
a target annual long-term incentive value for each posit ion eligible to
participate in the Company’s stock incentive program. This target is expressed
as a percentage of the participant’s annual base salary, and is used as a guide
by which to measure the appropriate and competitive value of the annual equity
grant to be proposed by the Company for approval by the Compensation committee.
In your position of CCO, your target annual long-term incentive value is two
hundred percent (200%) of your annual base salary. (a) As an incentive to enter
into the employ of the Company, you will be eligible to receive a one-time bonus
payment in the amount




--------------------------------------------------------------------------------




of $200,000 (gross before deductions). This amount will be payable within
forty-five (45) days following the commencement of your employment with MiMedx .
You must be an active employee with the Company on the date of payment in order
to remain eligible for the above referenced one-time bonus. In accordance with
Company policy, should you voluntarily elect to discontinue employment with
MiMedx other than for "Good Reason", within twelve (12) months following the
date of this Agreement, you agree to repay to MiMedx the full amount of the
one-time bonus paid to you. "Good Reason" shall mean the occurrence of one or
more of the following conditions, without your consent: (i) a material reduction
in your annual base salary and/or annual target bonus, (ii) a material reduction
in the nature and scope of your authority, responsibilities or duties; (iii) an
adverse change in your reporting relationship such that you do not report to the
Board of Directors of the Company or the Chief Executive Officer, or any adverse
change in your title from Chief Commercial Officer; or (iv) Employee being
required to change his principal place of residence.
As an incentive to enter into employ of the Company, you will be eligible for a
restricted stock grant with a value of $1,000,000 dollars, or 200% of your
initial base salary. The grant is contingent upon approval of the Board of
Directors, but the Company agrees to recommend the grant to the Board no later
than the meeting of the Board to be held prior to July 31, 2020. The grant will
be made on later of the date your employment commences or the date the Board
approves the grant (the "Grant Date"). The award will vest pro rata annually
over three years, provided that you continue to be employed by the Company on
each vesting date. The number of shares granted will be equal to such value
divided by our closing stock price on the Grant Date.
In addition, you shall be entitled to a retention bonus in the amount of
$100,000 ("Retention Bonus") to be paid (i) on or before March 30, 2022 if you
are still employed by the Company, or (ii) immediately in the event a change in
control of the Company occurs prior to March20, 2022. However, in the event your
total target cash compensation for the year 2021 is equal to and/or greater than
$875,000.00 you shall not be entitled to the retention bonus. In the event your
total target cash compensation for 2021 is less than $875,000, you shall only be
entitled to such a percent of the Retention Bonus as to ensure your total target
cash compensation equals $875,000.
The Company encourages you to review this offer and the terms and conditions
contained herein with your personal attorney. The Company will reimburse you for
reasonable attorney’s fees and expenses incurred in such a review in an amount
not to exceed $5,000.


The terms of your offer include the specific compensation arrangements described
above, as well as certain change in control and no cause separation benefits
which would be payable in the event (i) of a change in control of the Company
and within 12 months of such event your employment is involuntarily terminated
or the voluntary termination of your employment by you for good reason, or (ii)
if your employment is involuntarily terminated, or (iii) a voluntary termination
of your employment by you for good reason. These benefits will be described more
fully and governed by a Key Employee Retention and Restrictive Covenant
Agreement, but shall be an amount not less than 1.25 times your base salary and
target bonus for a no cause or good reason termination and not less than1.5
times your base and target bonus for a no cause or good reason termination
within one year of a Change in Control. In each instance you shall be entitled
to either benefit continuation for a period equal to the amount of the
separation payment, i.e. 15 months or 18 months, or a cash payment equal to the
cost of such benefit continuation.


You will be eligible to participate in the Company’s medical, dental, vision,
life insurance, and disability benefits programs the first day of the month
following the date of your employment. Additionally you will be entitled to four
weeks of vacation annually to be taken and used in a manner consistent with the
Company’s applicable vacation policy. You will be eligible to participate in the
MiMedx Group 401(k) Plan effective




--------------------------------------------------------------------------------




the first day of the month following your employment. In addition, as an officer
of the Company, you will be covered by the Company’s Director and Officer
Insurance and potentially other insurance policies as well as other benefits
afforded to the Company’s officers, including indemnity right sunder the then
applicable program available to other executive officers and which program shall
among other things provide for the advancement of expenses in the event you are
subject to a claim for which indemnification is allowed by the Company’s
constituent documents or governing law.


Each such benefit shall be provided in accordance with the terms of the
applicable benefit plans, which may be revised at any time at the Company’s
discretion. A summary of the Company’s benefits is enclosed for your review.
More detailed benefits eligibility and enrollment information will be sent to
you shortly after you begin employment.


This position does not require you to relocate to the Company’s headquarters in
Marietta, Georgia. However, in the event that the Company and you mutually agree
to relocate at a later date, you shall be entitled to participate in the
Company’s then applicable relocation program.


This offer is contingent upon a favorable background investigation and a
pre-employment drug screen result. Please find attached the Background
Authorization form that authorizes the above referenced background
investigation, including drug testing, to be conducted. You must sign and
complete the form and return it to my attention before the background
investigation and drug screen can commence. Drug screenings must be completed
within 48 hours of receiving this offer letter. Once we receive the executed
Background Authorization form, you will receive an email from Pembrooke with
instructions for the drug screen process and a Chain of Custody ID number for
specimen collection.


The email from Pembrooke will also contain the addresses and phone numbers of
the lab facilities closest to your home address. To find another lab facility
that may be more convenient for you, please call 1-800-939-4782, Monday - Friday
from 6am to midnight (CST). No appointments are necessary. Please make sure that
you bring the COC Registration number and photo identification, such as your
driver’s license.


The Company is committed to the highest standards of integrity and to treating
its customers, employees, fellow workers, business partners and competitors in
good faith and fair dealing. We expect employees to share the same standard and
values. By accepting this offer, you agree that throughout your employment, you
will observe all of the Company’s rules governing conduct of its business and
employees, including its policies protecting employees from illegal
discrimination and harassment, as those rules and policies may be amended from
time to time.


As an employee of MiMedx, you are prohibited from the use or disclosure of
confidential information or trade secrets obtained from your past employers. If
you have any such documents in your possession, you are expected to return them
to the respective organization, and during the course of your employment with
the Company, not bring onto MiMedx premises or utilize in any manner such
documents, confidential information or trade secrets. While you have not made
the Company aware of any such information in your possession, we urge you to
abide by this prohibition if such information is currently in your possession.


This offer of employment is contingent on the absence of any restrictive
covenants that would prevent you from conducting the duties and responsibilities
of your position with MiMedx. The Company acknowledges that you have provided it
with a copy of a prior Restrictive Covenants Agreement dated November 4, 2011,
by and between Kinetic Concepts, Inc. and you (the "Restrictive Covenants
Agreement"). The Company




--------------------------------------------------------------------------------




and you have reviewed the Restrictive Covenants Agreement and, each, in good
faith, believes that the obligations or restrictions under such agreement would
not be triggered by your employment with the Company or your execution of your
duties on behalf of the Company as contemplated by this Agreement. Further the
Company agrees that if a claim is made that your employment with MiMedx or the
execution of your duties on behalf of MiMedx constitutes a breach or violation
of the Restrictive Covenants Agreement the Company will provide you with a
defense, at the Company’s expense, against any such claim(s) with counsel
reasonably satisfactory to you. You acknowledge that you have had the
opportunity to consult with your attorney regarding this matter. If you become
aware of any other restrictive covenant agreements to which you are a party
which may restrict or limit your employment with the Company, by your acceptance
of this offer, you agree to promptly provide us with a copy of such additional
agreements.


As a condition of your employment, you will be required to sign and comply with
the enclosed MiMedx Confidentiality and Non-Solicitation Agreement, MiMedx
Employee Inventions Assignment Agreement, and MiMedx Non-Competition Agreement.
If the provisions of this offer are agreeable to you, please sign this letter to
indicate your acceptance and return one copy along with the above-referenced
agreements in the enclosed self-addressed envelope.


Rohit, I am delighted to extend this offer to you and look forward to an
exciting and mutually rewarding business association. We look forward to your
joining MiMedx. Please feel free to contact me via email or on my cell phone at
404-796-5670 if you have any questions.


Sincerely,


/s/ Lee Ann Lawson


Lee Ann Lawson
Senior Vice President, Human Resources


cc:
Tim Wright



ACCEPTANCE


I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement. I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.


/s/ Rohit Kashyap                                July 23, 2020

--------------------------------------------------------------------------------

Rohit Kashyap                                        Date


